Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
The application has been amended to correct consecutive numbering of the claims as follows:
In the claims: 
	Please, renumber second occurrence of claim “45” to read as claim ---46---.
Reasons for Allowance
Claims 18-19, 22, 28-29, 31-35, 38-46 are allowed.  Foregoing claims are allowable since the prior art of record does not teach the claimed A light source assembly comprising a light source arrangement having a broadband light source and a multimode coupler receiving one or more light beams, a mode scrambler scrambling one of the light beams before it enters the multimode coupler, wherein each of the one or more light beams has a first beam M2 factor prior to being scrambled in the mode scrambler, and wherein the mode scrambler is arranged for mode scrambling to increase the first beam M2 factor to a second beam M2 factor, larger than the first beam M2 factor in combination with other features of the claim.  Dependent claims are allowable since they depend on allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."    
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye “Seye” Iwarere can be reached on (571)270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     /Vip Patel/
Primary Examiner
     									   Art Unit 2879